          Case 1:17-cr-10113-ADB Document 30 Filed 05/14/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA                             )
                                                     )
               v.                                    ) CRIMINAL NO. 17-CR-10113-ADB
                                                     )
PEDRO MEJIA SALAZAR                                  )


                     GOVERNMENT’S RESPONSE TO DEFENDANT’S
                       MOTION FOR COMPASSIONATE RELEASE


       The United States of America, by and through Assistant United States Attorney Leah B.

Foley, respectfully submits this response to Defendant’s Expedited Motion for Compassionate

Release under 18 U.S.C. §3582(c)(1)(A) (Dkt. No. 29). For the reasons stated herein, the

government assents to Defendant’s motion.

       In 2016, agents from the Drug Enforcement Administration informed Pedro Mejia Salazar,

a Colombian citizen, that he was under investigation. In May 2017, Mr. Mejia waived extradition

and voluntarily accompanied investigators to the United States. Upon arrival, Mr. Mejia pled guilty

to a one-count information, charging him with conspiracy to launder money, in violation of 18

U.S.C. §1956(h). The Court sentenced Mr. Mejia to 50 months’ incarceration. His projected

release date is November 20, 2020.

       On April 10, 2020, Mr. Mejia filed a petition for compassionate release, citing his advanced

age (76) and numerous comorbid conditions (including, Type 2 diabetes; asthma; and the fact that

he only has one kidney) that put him at higher risk of dying from Covid-19 if contracted. On April

14, 2020, the warden of Moshannon Valley denied his petition. Apparently, Mr. Mejia is ineligible

for early release because there is an ICE detainer lodged against him.
          Case 1:17-cr-10113-ADB Document 30 Filed 05/14/20 Page 2 of 2



       In light of the fact that Mr. Mejia is 76 years old, has comorbid conditions that greatly

increase his risk of suffering or dying if he contracts Covid-19, and has served all but six months

of the imposed sentence, the government assents to his release. Mr. Mejia will be deported to

Colombia upon his release.

                                                     Respectfully submitted,


                                                     ANDREW E. LELLING
                                                     Acting United States Attorney

                                              By:    /s/ Leah B. Foley
                                                     LEAH B. FOLEY
                                                     Assistant U.S. Attorney



                              CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified in the Notice of Electronic Filing.




                                                      /s/ Leah B. Foley
                                                     LEAH B. FOLEY
May 14, 2020                                         Assistant U.S. Attorney




                                                 2
